DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a continuation of parent application 14/522,820, which was filed 10/24/2014 and issued as patent US 9,773,004.

Claims 1-20 are pending. Claims 1, 7, and 13 are amended.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 12/29/2020 have been entered.

Claim Objections

Independent claims 1, 7 and 13 are objected to for informalities, probable punctuation and editing errors affecting claim interpretation and scope. These claims all recite the clause:

“determin(e)(ing) that a reference, corresponding to a name assigned to a data extent of a file being replicated from a first volume to a second volume, and metadata, specifying a file layout of the file and at least one of a size of the file, a format of the file, or a length of changed content of the file, is received before data content of the data extent;

However, the commas raise questions as to what elements are being enumerated, especially whether metadata includes “a file layout.”

For examination purposes, the clause is interpreted as omitting the comma after “reference” and the comma after “metadata.” The clause is therefore interpreted to read:

“determin(e)(ing) that a reference corresponding to a name assigned to a data extent of a file being replicated from a first volume to a second volume, and metadata specifying a file layout of the file and at least one of a size of the file, a format of the file, or a length of changed content of the file, is received before data content of the data extent;



However, claims 7 and 13 generally mirror the limitations of independent claim 1, but they also recite “the file layout of the file” one extra time in the second clause, as if “file layout” is NOT a component of the metadata.

Nonetheless, for examination purposes, claims 7 and 13 are interpreted as equivalent to claim 1, as if the extra phrase “the file layout of the file” is deleted.

Correction or clarification is required.

Claim Rejections - 35 U.S.C. §103

The following is a quotation of AIA  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7-8, 11, 13-14, and 17 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Curley, et al., US 2013/0080389 (same applicant and first-named inventor, but published 3/28/2013, more than a year before the priority date of this application, 10/24/2014), in view of Prahlad, et al., US 2014/0250093.

	As to claim 1, Curley teaches a method
Curley replicates data volumes, copying metadata before sending data content; please compare Curley Fig. 4 method with the instant 
comprising:
determining that a reference, corresponding to a name assigned to a data extent of a file being replicated from a first volume to a second volume, and metadata, specifying a file layout of the file is received before data content of the data extent;
Curley’s transfer process teaches metadata that is organized in logical structures where block numbers are names of data blocks (“extents”); the metadata is transferred before the data content; Please see, for details:

Curley ¶30 and Fig. 2 teaches “name assigned to a data extent:” logical data block identification information (shown as virtual block numbers (VBNs)) and their corresponding physical data block identification information (shown as physical block numbers (PBNs)).
Curley ¶7 teaches file layout metadata reference structures to manage mapping of data extents to be replicated to a second volume: in a write anywhere file layout (WAFL) filesystem, the buffer tree and container map (also known as a container file) are logically constructed but left physically absent in providing AA states according to embodiments of the invention.
Curley ¶4 teaches metadata/name replication prior to data content: declare the data migration of a data structure complete, and facilitate access to the digital data of the data structure substantially as if the data migration were complete, prior to actual completion of the data migration.
Please see also Curley ¶¶43, 74
in response to the reference being received before the data content, performing an absent allocation for the data extent at the second volume to create absent allocated data within the second volume based upon the reference and the metadata such that access to the file is provided before receipt of the data content;
Curley ¶¶47-48 teaches transfer and storage at a destination (“second volume”) including file layout metadata with structures to describe and reserve (“allocate”) space for data that is (“absent” because it is) not yet transferred but will be transferred later: absent data block information is stored in the migrated data structure (e.g., buffer tree 200) … associated with the later migration of absent data [buffer tree is metadata, Curley Fig. 2, label 200, (block pointers indicating file relationships/layout)]
and in response to receiving the data content of the data extent, filling the absent allocated data with the data content.
Curley ¶44: level 0 (L0) PBN for an absent allocated data block of embodiments of the invention does not contain valid data while the data block is absent allocated, although it may be later filled with valid data, such as using a fetch and fill process

However, Curley may not teach explicitly every element of the following limitations as disclosed by Prahlad:
and metadata specifying at least one of a size of the file, a format of the file, or a length of changed content of the file.
Prahlad ¶153 teaches: metadata may include … data size … file type (e.g., the format …).

It would have been obvious to a person having ordinary skill in the art, having the teachings of Curley and Prahlad before the effective filing date of the claimed invention, to combine their processing methods because both references teach methods of file replication with complementary component processes and structures. I.e., the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Curley with Prahlad to improve data replication with virtual machines, and Prahlad’s “system that enables the granular restoration of any data (e.g., individual files or directories) within a virtual machine using any type of operating system would have significant utility” (Prahlad ¶8).

	As to claim 2, the combination of Curley and Prahlad teaches the method of claim 1. Curley further teaches comprising: maintaining a data extent mapping between references and data contents stored within the second volume, wherein the data extent mapping maps the reference to the data content of the data extent.
Curley ¶24: A logical mapping scheme providing logical data block mapping information, stored within and stored without the data structures, may be utilized by system 100 in providing such data management.

	As to claim 5, the combination of Curley and Prahlad teaches the method of claim 1. Curley further teaches comprising: adding the data content into the data extent of the file upon receipt of the data content after performance of the absent allocation.
Curley ¶44: level 0 (L0) PBN for an absent allocated data block of embodiments of the invention does not contain valid data while the data block is absent allocated, although it may be later filled with valid data, such as using a fetch and fill process

	As to claim 7, it is rejected on the same grounds as claim 1, but in addition, Curley teaches a non-transitory computer readable medium having stored thereon instructions.
Curley ¶¶19-23,36 and Fig. 1

	As to claim 8, it is rejected on the same grounds as claim 2.
	As to claim 11, it is rejected on the same grounds as claim 5.

	As to claim 13, it is rejected on the same grounds as claim 1, but in addition, Curley teaches a computing device comprising: a memory having stored thereon instructions; and a processor coupled with the memory, the processor configured to execute the instructions.
Curley ¶¶19-23,36 and Fig. 1

	As to claim 14, it is rejected on the same grounds as claim 2.
	As to claim 17, it is rejected on the same grounds as claim 5.

Claims 3- 4, 6, 9-10, 12, 15-16, 18-20 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Curley, et al., US 2013/0080389 (same applicant and first-named inventor, but published 3/28/2013, more than a year before the priority date of this application, 10/24/2014), in view of Prahlad, et al., US 2014/0250093, in further view of Watanabe, et al., US 6,681,303.

	As to claim 3, the combination of Curley and Prahlad teaches the method of claim 2. However, Curley may not teach explicitly every element of the following limitations as disclosed by Watanabe: comprising: resolving the data extent based on the data extent mapping.
Watanabe col. 10 lines 17-54 and Watanabe Fig. 3, data subject to copying is mapped on target (col. 10 line 45, and please see also Watanabe Fig. 1)

It would have been obvious to a person having ordinary skill in the art, having the teachings of Curley and Watanabe before the effective filing date of the claimed invention, to combine their processing methods because both references teach methods of file replication with complementary component processes and structures. I.e., the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Curley with Watanabe “to further improve the efficiency of copying such as remote copying or migratory copying between storage systems” (Watanabe 3:52-55).

	As to claim 4, the combination of Curley and Prahlad and Watanabe teaches the method of claim 3. Watanabe further teaches comprising: adding the data extent at a referenced location, referenced by the reference, within the file stored in the second volume.
Watanabe Fig. 14 and col. 31 lines 14-17, start address and end address (please see also Watanabe Fig. 32, extent information 3206, start address 3207, end address 3208)

As to claim 6, the combination of Curley and Prahlad teaches the method of claim 5. However, the combination of Curley and Prahlad may not teach explicitly every element of the following limitations as disclosed by Watanabe: wherein the adding comprises: adding the data extent to the file based on information from the first volume.
Watanabe Fig. 18, Fig. 32, col. 40 lines 20-53, extent update processing; original volume information indicating the file is stored

	As to claim 9, it is rejected on the same grounds as claim 3.
	As to claim 10, it is rejected on the same grounds as claim 4.
	As to claim 12, it is rejected on the same grounds as claim 6.
	As to claim 15, it is rejected on the same grounds as claim 3.
	As to claim 16, it is rejected on the same grounds as claim 4.
	As to claim 18, it is rejected on the same grounds as claim 6.

	As to claim 19, the combination of Curley and Prahlad teaches the computing device of claim 14. However, the combination of Curley and Prahlad may not teach explicitly every element of the following limitations as disclosed by Watanabe: wherein the instructions cause the processor to: create an entry within the data extent mapping to map first data content to a first reference for a first data extent replicated from the first volume to the second volume;
Watanabe Fig. 32, extent information 3206, start address 3207, end address 3208 (please see also Fig. 14); col. 42 lines 60-67, referencing extent information; col. 45 line 10, references received to maintain parallel disk array

	As to claim 20, the combination of Curley and Prahlad teaches the computing device of claim 14. However, the combination of Curley and Prahlad may not teach explicitly every element of the following limitations as disclosed by Watanabe: wherein the first volume is hosted by a first computing device and the second volume is hosted by a second computing device.
Watanabe col. 7 lines 12-55 (primary and secondary sites) illustrated at Watanabe Fig. 1

Response to Arguments

Response to Arguments - Claim Rejections - 35 USC §§102-103

	REMARKS ARGUE, pp. 7-9: The prior art of record does not teach the features of the amended independent claims.

RESPONSE: Argument is moot in view of the new grounds of rejection presented above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Jacobs whose telephone number is 571-272-3856. The examiner can normally be reached on Monday - Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Mariela Reyes, can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Edward Jacobs/
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159